Title: From George Washington to James Innes, 17 July 1755
From: Washington, George
To: Innes, James

 

[Little Meadows, Md., 17 July 1755]
To Governour Innis—Fort Cumberland Sir

Captn Orme being confind to his Litter & not well able to write, has desir’d me to acknowledge the receipt of your’s; He begs the favour of you to have the room that the Genl lodgd in prepard for Colo. Burton, himself, and Captn Morris; who are all wounded; also, that some small place may be had convenient for Cooking; and that, if any fresh Provn and other suitable necessarys for persons in their infirm condition can be had, that you will be kind enough to engage it. He also begs, that, you will order the present wch was sent by Governour Morris to the Genl and his Family, into the care of Mr A. le Roy the Steward, who is sent on for that, and other purposes. The Horses that carry the wounded Gentn in Litters are so much fatiegued that we dread their performance, therefore it is desird, that you will be kind enough to send out 8 or 10 fresh horses for their relief, which will enable us to reach the Fort this Evening. I doubt not but you have had an acct of the poor Genls death by some of the affrighted Waggoners, who ran off without taking leave. I am Sir Yr most Obt Servt

Go: W——n
Little Meadows 15th July 1755

